Case 1:19-cv-07385-KPF Document 92 Filed 12/23/20 Page 1of1

LAW OFFICES OF
FRED L. SEEMAN
32 BROADWAY, SUITE 1214
NEW YorRK, NEW YORK 10004

FRED L. SEEMAN, ESQ. TEL: (212) GO8-SO00
FRED@SEEMANLAW.COM FAX: (212) 385-8161
PETER M. KIRWIN ESQ. WWW. SEEMANLAW.COM

PETER@SEEMANLAW.COM

ALEX TAVAREZ, OFFICE MANAGER

December 23, 2020

Honorable Katherine Polk Failla
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square—Courthouse 618
New York, New York 10007

Re: (1) Response to Plaintiff's Letter Motion dated December 18, 2020
Antolini v. N Corporation, et. al.
Docket 1:19-CV-07385
Qur File: F10592

Dear Judge Failla:

We are the attorneys for the answering Defendants in this action. We write this letter in
response to Plaintiff's letter motion dated December 18, 2020 [Dkt. No. 91].

The Plaintiff seeks to dismiss “some” of his State claims and proceed to a bench trial. It is
not clear from Plaintiff's letter if the Plaintiff seeks to dismiss all claims that can be tried by a jury.
FRCP 38(d) provides that a proper jury trial demand “may be withdrawn only if the parties
consent”. Moreover, FRCP 39(a) provides that when a jury trial has been demanded, “[t]he trial
on all issues so demanded must be by jury unless: (1) the parties or their attorneys file a stipulation
to a nonjury trial or so stipulate on the record; or (2) the court, on motion or on its own, finds that
on some or all of those issues there is no federal right to a jury trial.”

The Defendants do not object and would be willing to stipulate to a nonjury trial before
your honor or a Magistrate Judge providing all claims that can be tried by jury, including Plaintiff's
claims under the Second, Third, Fourth, and Fifth causes of actions are dismissed.

As always,

   

‘tfully submitted,

nw OK

ce: Stuart Finkelstein, Esq, via ECF
